EXHIBIT Company Contact: Mr. Leo Wang Chief Financial Officer China Wind Systems, Inc Tel: +1-917-455-7735 E-mail: leo.wang@chinawindsystems.com Web site: www.chinawindsystems.com Investor Relations Contact: Mr. Crocker Coulson President CCG Investor Relations Tel: +1-646-213-1915 (NY Office) E-mail: crocker.coulson@ccgir.com Web site: www.ccgirasia.com FOR IMMEDIATE RELEASE China Wind Systems, Inc. Reports Fourth Quarter and Fiscal 2008 Results Wuxi, Jiangsu Province, China – March 31, 2009 –China Wind Systems, Inc. (OTC Bulletin Board: CWSI), (“China Wind Systems” or the “Company”), a leading supplier of forged products and industrial equipment to the wind power and other industries in China,today announced its financial results for the fourth quarter and fiscal year ended December 31, 2008. 1Fourth Quarter 2008 Highlights and Recent Events · Net revenues increased 39.0% year-over-year to $10.9 million · Gross profit increased 15.7% year-over-year to $2.7 million · Net income increased 61.6% year-over-year to $1.5 million, or $0.02 per diluted share, from net income of $0.9 million, or $0.02 per diluted share, in 2007 · Revenue from the sale of forged products for the wind power and other industries was $5.0 million, or 45.5% of net revenues, of which $1.6 million, or 14.7% of net revenue, is from the wind power industry. Full Year 2008 Highlights · Net revenues increased 73.2% to $42.3 million · Gross profit increased 49.5% to $10.5 million · Operating income increased 42.4% to $8.1 million · Adjusted non-GAAP net income was $5.8 million, or $0.09 per diluted share, up 62.9% year-over-year and excludes the impact of a $2.9 million non-cash preferred deemed dividend from the issuance of stock warrants upon conversion of convertible debt into series A preferred stock and $2.3 million in amortization of debt discount and debt issuance costs 1 · Revenue from the sale of forged products for the wind power and other industries was $17.5 million, or 41.4% of net revenue, of which $6.9 million (15.9% of net revenue) was from the wind power industry. · Completed installing equipment at new 40,000 ton-capacity facility in WuxiCity and began equipment test runs · Signed several preliminary agreements with new and existing wind-power and heavy machinery customers to supply forged products in 2009 · Appointed Leo Wang as CFO “We are pleased to report strong 2008 results where sales of wind-related products accounted for 15.9% of net revenues for the full year compared to a nominal amount in 2007, demonstrating our success in the strategy we laid out four years ago to become a leading supplier of essential wind turbine components in China,” commented Mr. Jianhua Wu, chairman and CEO of China Wind Systems, Inc. “Despite the delayed start-up of our new facility, we are satisfied with the growth pace of our forged products business and anticipate continued growth in 2009 as we establish ourselves among new customers as a premier provider of high-quality forged rolled rings, shafts and flanges for use in the wind power and heavy machinery industries,” Mr. Wu added. 2Fourth Quarter 2008 Results Net revenues for the fourth quarter of 2008 totaled $10.9 million, up 39.0% from $7.8 million for the same period prior year. The Company’s management attributes the growth in revenues to the increase in sales of the Company’s forged rolled rings to the wind power and other industries such as the railway, heavy machinery manufacturing and defense and radar industries.Revenues from the sale of forged rolled rings for the wind power and other industries were $5.0 million for the fourth quarter of 2008, compared to $1.5 million for the same period prior year when the Company was just entering into this business. Revenue from the sale of forged rolled rings exclusively for the wind power industry accounted for $1.6 million, or 14.7% of total revenue, in the fourth quarter.
